Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-7 and 10-17 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a display for an electronic measurement device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display for an electronic measurement device,
wherein the display is configured to display a graphical user interface,
wherein the graphical user interface comprises a first scale of selectable numerical values of the electronic measurement device along a first axis, and a second scale of selectable resolutions for the first scale along a second axis, wherein the first axis and the second axis are perpendicular,
wherein the graphical user interface further comprises a 3D control element in the form of an animated ball, wherein the first scale and the second scale are wrapped around the animated ball,
wherein the first scale and the second scale intersect, wherein a currently set numerical value from the selectable numerical values on the first scale is displayed in said intersection of the first scale and the second scale,
wherein the display is configured to detect a first and a second user input on the graphical user interface,
wherein the display is configured to determine the change based on the first user input,
wherein the first user input is a vertical swiping movement over the animated ball, and the second user input is a horizontal swiping movement over the animated ball, wherein the animated ball is animated to rotate in response to the user inputs, wherein the first scale and the second scale are animated to rotate with the animated ball, and
wherein the display is configured to determine a resolution and/or a value range for the change of the numerical value based on the second user input.”.
Referring to independent claim 12, the claim is allowed for same reason as set forth in independent claim 1.
Referring to claims 2-7 and 10-11, and 13-17 are allowable based upon dependent on independent claims 1 and 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        

                                                                                                     /NELSON M ROSARIO/                                                                                                     Primary Examiner, Art Unit 2624